DETAILED ACTION
Claims 1-10 are pending before the Office for review.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2022.
Applicant’s election without traverse of Claims 1-6 in the reply filed on November 23, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over SIDDIQUI (U.S. Patent Application Publication 2006/0255015) in view of LIN et al (U.S. Patent Application Publication 2018/0155203).
With regards to claims 1-3 and 5, Siddiqui discloses a chemical mechanical polishing particles comprising: polishing particles and at least one aluminum cluster on the surface of each of the polishing particles wherein the polishing particles comprise silica particles (Paragraphs [0013]-[0016], [0024]-[0034] discloses a surface modified abrasive wherein the abrasive is preferably colloidal silica and surface can be modified with a stabilizer including metals such as aluminum).
Siddiqui does not explicitly disclose wherein, the number of pKa peaks of the polishing particles, obtained by a back titration method, is one or more and one or more of the pKa values of the peaks range from 4.3 to 4.9 wherein the number of the peak is 3 and wherein a peak having the highest pKa value amount the three peaks has the greatest peak area.
Lin discloses a method of coating colloidal silica particles to form colloidal aluminum silica composition particles comprising combining aqueous colloidal silica with an acid  and aluminum salt and subsequently adding an aqueous alkali component to form the aqueous silica alumina composition comprising the colloidal aluminum silica composition particles (Paragraphs [0096]-[0125]) wherein the cations who may form include for example [Al13O4(OH)24(H2O)12]+7 (Paragraph [0002]). In addition Siddiqui discloses wherein preferably 80-95% of the surface sites available on the abrasive be occupied by the stabilizer and the catalyst (Paragraph [0034]). While Siddiqui as modified Lin does not explicitly disclose the number of pKa peaks and pKa value, it is the Examiner’s position that Siddiqui as modified by Lin would produce abrasive silica particles coated with aluminum clusters as disclosed by Applicant in a method substantially similar to Applicant’s back titration method and would therefore have the same properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2112.01(I) As such it is the Examiner’s position that the particles as rendered obvious by Siddiqui as modified by Lin posses Applicant’s claimed properties including wherein, the number of pKa peaks of the polishing particles, obtained by a back titration method, is one or more and one or more of the pKa values of the peaks range from 4.3 to 4.9 wherein the number of the peak is 3 and wherein a peak having the highest pKa value amount the three peaks has the greatest peak area.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the particle of Siddiqui to include the aluminum cluster as rendered obvious by Lin because the reference of Lin teaches that such method provides composition for high purity applications (paragraph [0002]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired particle using the aluminum coating as rendered obvious by Lin. MPEP 2143D
With regards to claim 4, the modified teachings of Siddiqui wherein the zeta potential of the particles is characterized by the concentration of the catalyst and stabilizer on the surface of the abrasive and pH of the solution  (Siddiqui Paragraphs [0037], [0065]-[0067]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the zeta potential to amounts including a zeta potential of 40mV or higher in order to have an abrasive particle with a desired surface coverage and solution pH as rendered obvious by the modified teachings of Siddiqui (Siddiqui Paragraphs [0037], [0065]-[067], MPEP 2144.05(II)(A)). 
With regards to claim 6, the modified teachings of Siddiqui renders obvious wherein the at least one aluminum cluster comprises at least one selected from the group consisting of [Al13O4(OH)24(H2O)12]+7 (Lin Paragraph [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deschaume et al (U.S. Patent 8,007,759).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713